COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  BIBIANA FLORES,
                                                                  No. 08-20-00050-CV
                                                  §
                  Appellant,
                                                                     Appeal from the
                                                  §
  v.
                                                               County Court at Law No. 3
                                                  §
  TEXAS DEPARTMENT OF CRIMINAL
                                                                of El Paso County, Texas
  JUSTICE,                                        §
                                                                  (TC# 2015DCV0261)
                  Appellee.                       §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.